Proceeding pursuant to CFLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Fetitioner commenced this CPLR article 78 proceeding challenging a determination rendered after a tier III hearing finding him guilty of violating two prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto *1591have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been restored to petitioner’s inmate account. In view of this, and inasmuch as petitioner has been given all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Lafferty v Fischer, 61 AD3d 1235 [2009]; Matter of Townsley v Fischer, 58 AD3d 1048 [2009]).
Cardona, P.J., Peters, Rose, Malone Jr. and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.